Case 1:18-cv-03854-PAE Document 47 Filed 10/03/18 Page 1 of 1
    WESLEY M. MULLEN                                    MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                                         October 3, 2018
    Hon. Paul A. Engelmayer
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2201
    New York, NY 10007
    engelmayernysdchambers@nysd.uscourts.gov

    VIA CM/ECF

          Re:     Dubov v. Lewis et al., No. 18 CV 3854 (PAE) (GWG)

    Your Honor,

    I represent all Defendants in the captioned case.

    Defendants object to the letter “jointly submitted” today by
    Plaintiff. (ECF Doc. No. 46.) The letter was filed without my
    clients’ consent and over their objection.

    Before Plaintiff filed the letter, I informed counsel for
    Plaintiff that my clients did not consent. (Ex. A (“I do not
    consent.”) After she filed the letter, I reminded counsel of my
    clients’ non-consent, and asked that the letter be withdrawn.
    (Ex. B.) Plaintiff has not responded to Defendants’ email or
    telephone messages.

    To correct the record, Defendants request that the annexed letter
    (Ex. C) be considered in advance of and at the pretrial
    conference set for October 10, 2018. It consists of the letter
    filed by Plaintiffs; except that Defendants have redacted the
    paragraph of “Defendants’ Summary of Their Case” authored by
    Plaintiff and to which Defendants do not agree.

    Respectfully submitted,



    Wesley M. Mullen




                                  wmullen@mullenpc.com | (646) 632-3718
